Citation Nr: 0615111	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-08 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to service connection for a gunshot wound 
scar of the right knee.  

3.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
October 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2003, as to 
the denial for the veteran's claim for post-traumatic stress 
disorder (PTSD) and the other issues currently on appeal.  In 
a November 2004 rating decision the veteran's service 
connection claim for PTSD was granted.  The veteran failed to 
report for a January 2006 Board hearing.  

The Board notes that the veteran's claim for service 
connection for an injury to the mouth has been 
recharacterized as service connection claim for a dental 
disorder.  While the record includes a June 1980 dental 
rating sheet, which found that the disorder was not due to 
service, there is no indication that the veteran was informed 
of the adverse determination.  Thus the claim will be treated 
as a direct service connection claim for a dental disorder 
rather than a reopened claim.  

The issues of entitlement to service connection for a gunshot 
wound scar of the right knee and a dental disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  By a rating decision in June 1970, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The veteran did not file a notice of 
disagreement.

2.  Certain evidence received since the June 1970 rating, 
when considered together with all of the evidence, both old 
and new, is not so significant that it must be considered to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1970 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
June 1970 rating decision, and the veteran's claim of 
entitlement to service connection for a low back disability 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for a reopened claim regarding service 
connection for a low back disorder.  The discussions in the 
April 2005 VCAA letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the April 2005 VCAA letter, 
the appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the April 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in April 2005 which was 
after the September 2002 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the April 2005 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  Neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim.  Regardless of whether the veteran 
was provided notice of the types of evidence necessary to 
establish a disability rating or effective dates for the 
issue on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board below has denied to reopen the 
veteran's claim, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

Analysis

In a June 1970 rating decision, the veteran's claim for 
service connection for a back disorder was denied.  The 
veteran was notified of that determination the following 
month.  However, the veteran did not file a notice of 
disagreement to initiate an appeal from the June 1970 rating 
decision.  The June 1970 rating decision therefore became 
final.  38 U.S.C.A. § 7105.  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

The Board notes that the veteran initially requested that his 
claim be reopened in November 2000.  The RO issued a deferred 
rating decision in January 2001 and advised the veteran that 
new and material evidence was needed to reopen his claim.  
The veteran submitted another claim to reopen in January 
2002, which was followed by the September 2002 rating 
decision currently on appeal.  Thus, the Board finds the 
claim that initiated the appeal was received in November 
2000.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen was received 
prior to August 2001, the new version of 38 C.F.R. § 3.156(a) 
does not apply in this case.  Regardless of whether the RO 
has reopened the claim, however, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must review the RO's determination as 
to whether there is new and material evidence to reopen the 
claim of entitlement to service connection for a low back 
disorder.  

Evidence of record at the time of the June 1970 rating 
decision consisted of service medical records.  Pertinent 
evidence received since the June 1970 rating decision 
included VA medical records from the 2000s.  March 2001 
entries revealed that the veteran had chronic low back pain 
and a previous medical history of chronic low back pain from 
a lifting injury.  

The evidence added to the claims file since the June 1970 
rating decision is new, in that it was not previously of 
record.  The evidence documents the veteran's back disorder, 
however it does not show that the disorder is related or due 
to the veteran's service.  Hence, the evidence does not 
address the bases for the previous denial of the veteran's 
claim.  Thus the additional evidence received is cumulative 
and redundant, does not bear directly and substantially upon 
the specific matters under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It is not "new and 
material," and the appeal to reopen a claim of service 
connection for a low back disorder must be denied.  


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connection for a low back 
disorder.  To this extent the appeal is denied.




REMAND

The veteran has claimed that he sustained an injury to his 
mouth during 23 mortar rounds in service, causing his front 
teeth to be loose and eventually replaced.  There is no 
indication that the pertinent statutes or regulations 
governing VA dental claims were considered or discussed, or 
that the veteran was given notice of the pertinent statutes 
or regulations.  See 38 C.F.R. § 3.381; U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  Therefore the issue is being remanded 
for the appropriate measures to be taken.  

The April 2005 VCAA letter incorrectly treated the veteran's 
claim for a gunshot wound scar of the right knee as a 
reopened claim.  This claim is on appeal as a direct service 
connection claim.  In the past, the Board would attempt to 
cure any VCAA notice deficiency by sending the appellant a 
VCAA notice letter under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision has 
been invalidated by the United States Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, while the Board regrets further delay in appellate 
review, it appears that the only recourse is to return the 
case to the RO so that the veteran may be furnished proper 
VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Thus the 
veteran should be informed of the type of evidence necessary 
to establish disability ratings and effective dates for the 
remanded claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the veteran 
is furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his service connection 
claim for a gunshot wound scar of the 
right knee, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide, and (d) 
any pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 3.159.  The 
letter should include an explanation as 
to the information or evidence needed to 
establish disability ratings and 
effective dates for service connection 
claims for both the right knee scar and 
dental disorder, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The issue of entitlement to service 
connection for a dental disorder, to 
include for the purpose of obtaining VA 
outpatient treatment, should be 
reviewed.  If the determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished 
a supplemental statement of the case, 
to include the provisions of 38 C.F.R. 
§§ 3.381, 4.150, 17.161 and 17.162, and 
be afforded an appropriate period of 
time to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


